t c memo united_states tax_court sandra l mcbrayer petitioner v commissioner of internal revenue respondent docket no filed date robert j gumser for petitioner thomas a dombrowski for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - after concessions the issues for decision are whether petitioner is entitled to deduct expenses in the amount of dollar_figure incurred in the rental of formal wear for the tax_year and whether petitioner is entitled to deduct dollar_figure for luggage stolen in some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in san diego california petitioner a teacher in san diego was named california state teacher of the year in in petitioner was named national teacher of the year for her work in educating homeless children after receiving the national teacher of the year award from the president of the united_states petitioner took a year-long paid sabbatical from her teaching job in san diego in order to lecture on the importance of educating homeless children petitioner reported dollar_figure in gross_receipts from her speaking engagements as a lecturer on schedule c of her federal_income_tax return petitioner deducted the following expenses totaling dollar_figure on schedule c petitioner concedes that she is not entitled to deduct schedule c expenses in the amount of dollar_figure for home maintenance and dollar_figure of the amount deducted as uniform dry clean rental car and truck expenses sdollar_figure depreciation utilities big_number other expenses uniform dry cleaning rental dollar_figure luggage destroyed traveling maintenance of residence while out of town big_number conferences big_number big_number total big_number in a notice_of_deficiency dated date respondent disallowed dollar_figure of the following schedule c expenses uniform dry clean rental--dollar_figure luggage destroyed while traveling--dollar_figure and maintenance of residence while out of town--dollar_figure deductions are a matter of legislative grace and a taxpayer seeking a deduction must establish her entitlement to the deduction claimed 292_us_435 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_262 however denies a taxpayer a deduction for personal living or family_expenses rental clothing deductions petitioner contends that she rented formal clothing on various occasions while lecturing petitioner always inquired about the occasion beforehand in order to be appropriately dressed petitioner claimed deductions in the amount of dollar_figure for q4e- formal clothing rental expenses on schedule c of her tax_return the cost of clothing has generally been considered a nondeductible personal_expense pursuant to sec_262 see 74_tc_1266 similarly courts have denied deductions even when taxpayers have shown that the clothing would not have been purchased but for the employment see 49_tc_557 in 30_tc_757 we listed three criteria which must be met in order for clothing to be deductible as an ordinary and necessary business_expense the clothing is required or essential in the taxpayer's employment the clothing is not suitable for general or personal wear and the clothing is not so worn additionally a taxpayer is required to substantiate the deduction through the maintenance of books_and_records or other_sufficient_evidence in order to be entitled to a deduction under sec_162 see sec_1_6001-1 income_tax regs in this case petitioner could not recall specific events for which she rented the formal wear petitioner proffered three receipts which she claimed substantiated her rental expenses when asked about the first two rental receipts petitioner stated t'm not sure of the first one but the second one - - looking at the date i believe that i was in washington going to a white house event the receipts contained no description of the merchandise which was either rented or purchased petitioner was also unable to recall what type of formal wear the receipts represented the third receipt proffered by petitioner was undated and did not include the name of the business accordingly we find that petitioner did not adequately substantiate her claimed expenses and does not qualify for a clothing deduction under sec_162 upon the basis of the record we hold that petitioner is not entitled to deduct clothing rental expenses for the tax_year sec_165 deduction--luggage on her federal_income_tax return petitioner claimed a schedule c expense deduction in the amount of dollar_figure for luggage destroyed while traveling at trial petitioner testified that the luggage was not destroyed but had been stolen at reagan national airport petitioner testified that she placed two pieces of luggage outside of a bathroom stall at reagan national airport in and that when she came out of the stall the luggage was gone one of these receipts dated date listed the transaction as a sale -- - petitioner estimated that the approximate value of the lost luggage was dollar_figure sec_165 allows a taxpayer to deduct losses sustained during the taxable_year which were not otherwise compensated in the case of an individual taxpayer the sec_165 deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit and losses arising from fire storm shipwreck other_casualty or from theft see sec_165 the amount of the deduction for any loss cannot exceed the adjusted_basis of the property as provided in sec_1011 see sec_165 to be entitled toa deduction under sec_165 a taxpayer is required to substantiate the deduction through the maintenance of books_and_records or other_sufficient_evidence see sec_1_6001-1 income_tax regs petitioner provided the court with three receipts a receipt for a green piece of luggage model number dated date in the amount of dollar_figure a receipt for a green piece of luggage model number dated date in the amount of dollar_figure and a receipt for a black leather garment bag dated date in the amount of dollar_figure dollar_figureit is unclear from the record how petitioner calculated this deduction it is apparently based on the initial cost of the luggage which petitioner claimed was stolen additionally petitioner apparently did not claim a schedule c deduction for the loss of the contents of the luggage - petitioner testified that the receipts represented expenses_incurred to replace the two pieces of luggage apparently stolen at reagan national airport petitioner initially claimed a schedule c deduction in the amount of dollar_figure for luggage that was destroyed while traveling at trial petitioner testified that the luggage had not been destroyed but had been stolen it is well settled that we are not required to accept petitioner's self-serving testimony in the absence of corroborating evidence see 99_tc_202 petitioner failed to submit corroborating evidence such as a police report such evidence would have been helpful in establishing the items stolen and the date of the theft petitioner also failed to establish that her loss was uncompensated by insurance and what the fair_market_value of the luggage or her adjusted_basis in the luggage would have been pursuant to sec_165 upon the basis of the record we find that petitioner has failed to establish that her luggage had been stolen the amount of the loss and that the loss was not compensated for by insurance we therefore hold that petitioner is not entitled to deduct dollar_figure pursuant to sec_165 respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
